      3:20-cv-02453-JMC         Date Filed 07/07/20     Entry Number 12       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


A.W., R.M., R,A., and K.A., by and           )
through their guardian ad litem,             )
Wendy Bowen,                                 )
                                             )
                      Plaintiffs,            ) Civil Action No.: 3:20-cv-02453-JMC
                                             ) Civil Action No. 3:20-cv-02454-JMC
                                             )
               v.                            )
                                             )       ORDER AND OPINION
South Carolina Department of Social          )
Services, Michael Leach, Keoshea White,      )
and Nadira Cole,                             )
                                             )
                                             )
                  Defendants.                )
________________________                     )
                                             )
Eboni McMillian,                             )
                                             )
                              Plaintiff,     )
                                             )
               v.                            )
                                             )
South Carolina Department of Social          )
Services, Michael Leach, Keoshea White,      )
and Nadira Cole,                             )
                                             )
                              Defendants.    )
                                             )

       This matter is before the court pursuant to Plaintiffs’ 1 Unopposed Motion to Consolidate

(ECF No. 9, 11). The parties move the court to consolidate this case with a separate case in which

Defendants South Carolina Department of Social Services (“SCDSS”) are also parties, McMillian




Plaintiffs in A.W. v. SCDSS, Civil Action No. 20-cv-02453 and Plaintiff in McMillian v. SCDSS,
Civil Action No. 20-cv-02454, filed respective Motions to Consolidate. (ECF Nos. 9, 11).

                                                1
      3:20-cv-02453-JMC          Date Filed 07/07/20       Entry Number 12         Page 2 of 2




v. SCDSS, et al., Civil Action No. 3:20-cv-02454-JMC. For the reasons stated below, the court

GRANTS Plaintiffs’ Motion to Consolidate in both cases. (ECF Nos. 9, 11).

        The court may consolidate multiple pending actions involving “common question[s] of law

or fact” into one action in the interest of efficiency. Fed. R. Civ. P. 42(a)(2). “District courts enjoy

substantial discretion in deciding whether and to what extent to consolidate cases.” Hall v. Hall,

138 S. Ct. 1118, 1131 (2018).

       There are common questions of fact and questions of law in both cases. Plaintiffs bring

several causes of action against Defendants including, negligence and alleged violations of a

minor’s rights under the Fourth, Fifth, and Fourteenth Amendments. (See ECF No. 1-1.) Further,

Plaintiffs have consulted with counsel for all Defendants and Defendants consent to the granting

of this Motion. (ECF No. 11.)

       Upon review of the facts and law in each case, the court finds that there are common

questions of law and fact within each case and that judicial efficiency is best served by

consolidating the two cases. Accordingly, the court GRANTS the parties’ respective Motions to

Consolidate. (ECF Nos. 9, 11.) The cases are consolidated for pretrial purposes only.

       IT IS SO ORDERED.




                                                                United States District Judge

July 6, 2020
Columbia, South Carolina




                                                   2
